 

Exhibit 10.1



 

[tlogo.jpg]

 

4553 Glencoe Avenue, Suite 300

Los Angeles, CA 90292

 

Dated August 25, 2016

Effective August 24, 2016

 

Tom Severson

c/o Global Eagle Entertainment Inc.

4553 Glencoe Avenue, Suite 300

Los Angeles, CA 90292 

 

Re: Employment Agreement

 

Dear Tom:



Global Eagle Entertainment Inc. (the “Company”) is pleased to offer you the
following promotion within the Company, on the following terms:

 

1.          Position. Your initial title will be EVP, Chief Financial Officer,
and you will report to the Chief Executive Officer of the Company. By signing
this letter agreement (this “Agreement”), you confirm to the Company that you
have no contractual commitments or other legal obligations that would prohibit
you from performing your duties for the Company. During the Employment Period
(as defined below), you shall (i) devote substantially all of your business
time, energy and skill to the performance of your duties for the Company, as
they may be assigned from time to time by the Chief Executive Officer or the
Board of Directors of the Company (the “Board”), and (ii) perform such duties in
a faithful, effective and efficient manner to the best of your abilities. You
agree to perform your duties and responsibilities within and subject to the
Company’s general employment policies and practices, and such other reasonable
policies, practices and restrictions as the Company shall from time to time
establish for its similarly situated executives, and shall at all times carry
out such policies, practices and restrictions. Upon the commencement of your
employment, your duties and responsibilities shall initially be those duties and
responsibilities set forth on Attachment A to this Agreement.

 

2.          Location. Your employment with the Company in the foregoing position
is contingent on your relocation of your permanent residence to the Los Angeles,
California area no later than January 31, 2017. You shall initially perform your
duties in this position primarily at the Company’s headquarters in Los Angeles,
California, and shall travel to such other places in the United States and
abroad as needed from time to time.

 

3.          Period of Employment. Subject to the terms and conditions of this
Agreement, your employment with the Company in this new position will commence
on August 24, 2016 (the “Commencement Date”) and continue until you resign from
your employment with the Company or your employment with the Company is
terminated (the “Employment Period”).

 

  

 

 

4.          Confidentiality Agreement. As a condition of your employment with
the Company in this position, concurrently with this Agreement, you are required
to enter into the Employee Statement and Agreements Regarding Confidentiality,
Proprietary Information, Invention Assignment and Non-Solicitation (the
“Confidentiality Agreement”), a copy of which is attached hereto as
Attachment B.

 

5.          Outside Activities. While you render services to the Company, you
agree that you will not engage in any other directorships, employment,
consulting or other business activity without the Company’s prior written
consent. While you render services to the Company, you also will not assist any
person or entity in competing with the Company, in preparing to compete with the
Company or in hiring any employees or consultants of the Company.

 

6.          Cash Compensation. The Company will pay you a starting base salary
in this new position at the rate of $350,000 per year (“Base Salary”), less
applicable withholdings and payroll taxes, payable in accordance with the
Company’s standard payroll schedule. You and the Company acknowledge and agree
that a portion of your Base Salary shall constitute consideration for your
compliance with the restrictions and covenants set forth in the Confidentiality
Agreement. In addition to the foregoing Base Salary, subject to the achievement
of individual and Company performance objectives to be established by the Chief
Executive Officer of the Company and the Compensation Committee of the Board
(the “Committee”) you will be eligible for an annual performance bonus under the
Company’s Annual Incentive Plan (as in effect from time to time) with an initial
target of 75% of your Base Salary (the “Annual Bonus”); provided, that final
determination of achievement of performance objectives and eligibility for and
payment of all performance bonuses shall be in the sole discretion of the
Committee. Any earned Annual Bonus shall be paid to you in the calendar year
following the calendar year in which the Annual Bonus was earned (with the
actual date within such period determined by the Company in its sole
discretion). If you are not employed (for any reason) on the payment date of
your Annual Bonus, then you will not be entitled to any portion of it. For the
avoidance of doubt, your Annual Bonus for the 2016 performance year will be
pro-rated based on the number of days elapsed during the 2016 performance period
after your Commencement Date.

 

7.          Equity Incentives. Subject to the approval of the Committee, on or
after the Commencement Date, you will be granted (i) a non-qualified stock
option to purchase 200,000 shares of the Company’s common stock (the “Option
Award”) and (ii) an award of 80,000 restricted stock units (the “Stock Award”).
The exercise price per share of your Option Award will be equal to the fair
market value per share on the date the Option Award is granted. Both the Option
Award and the Stock Award will be subject to the terms and conditions applicable
to such awards granted under the Company’s 2013 Equity Incentive Plan (as it may
be amended from time to time, the “Plan”) and the Company’s form of award
agreement then applicable to such awards. With respect to your Option Award, 25%
of the Option Award will vest on the first (1st) anniversary of the Option Award
grant date and the balance will vest in equal monthly installments over the
following 36 months, subject to your continuous service with the Company through
the applicable vesting date (except as otherwise provided in Section 12) and the
terms and conditions of the Plan and the applicable award agreement. Your Stock
Award will vest in four (4) equal installments on the first (1st), second (2nd),
third (3rd) and fourth (4th) anniversaries of the Stock Award grant date,
subject to your continuous service with the Company through each applicable
vesting date (except as otherwise provided in Section 12) and the additional
terms and conditions of the Plan and the applicable award agreement. You should
not expect to receive any additional equity grant(s) in connection with your
employment until after the third anniversary of your Commencement Date, unless
the Committee otherwise determines.

 

 Page 2 of 9 

 

 

8.          Employee Benefits. You will be entitled to participate in customary
employee benefit plans and programs made generally available by the Company to
its senior management employees. Details of these benefits will be provided to
you under separate cover. At present, the Company offers medical, dental,
vision, and 401(k) plans. You will also be entitled to participate in the
Company’s paid time off policy. The Company reserves the right to add, terminate
and/or amend any employee benefit plans, policies, programs and/or arrangements
from time to time in accordance with the terms thereof and applicable law.

 

9.          Relocation Expenses. The Company will reimburse you for rental
expenses for temporary housing in the Los Angeles, California area until the
earlier of (i) the date that is six (6) months following the Commencement Date,
or (ii) the date on which you establish a permanent residence in Los Angeles,
California. In addition, the Company shall provide you with a relocation
allowance of up to $25,000 (in accordance with the Company’s customary
relocation policies) in connection with the relocation of your permanent
residence to Los Angeles, California.

 

10.         Expense Reimbursement. The Company will reimburse you for all
business travel expenses and other out-of-pocket expenses reasonably incurred by
you in the performance of your services hereunder in accordance with the
Company’s expense reimbursement policies, as they may be in effect from time to
time.

 

11.         Employment Relationship. Your employment with the Company will be
“at will,” meaning that either you or the Company may terminate your employment
at any time and for any reason, with or without Cause. Your employment and this
Agreement shall automatically terminate upon your death or mental or physical
disability (considering reasonable accommodation) or incapacity (as determined
by a physician selected by the Company in its good faith judgment).

 

12.         Termination of Employment; Severance Pay. Upon the termination of
your employment for any reason, the Company shall have no further obligation to
make or provide to you, and you shall have no further right to receive or obtain
from the Company, any payments or benefits, and any unvested portion of your
Option Award and Stock Award shall be automatically and immediately forfeited
(for no consideration) as of the effective date of your termination of
employment (the “Separation Date”), except as follows:

 

(a)          Within thirty (30) days following the Separation Date, the Company
shall pay to you (i) any Base Salary that had accrued but had not been paid
(including any amount for accrued and unused paid time off payable in accordance
with the Company’s paid time off policy then in effect or applicable law) on or
before the Separation Date and (ii) any reimbursement due to you pursuant to
Section 10 for expenses incurred on or before the Separation Date.

 

 Page 3 of 9 

 

 

(b)          If your employment is terminated by the Company without Cause or by
you for Good Reason (each as defined below) during the Employment Period, then,
in addition to the amounts payable under Section 12(a), subject to your
execution and delivery, and non-revocation, of the general release described in
Section 12(f) below within twenty-one (21) days of your Separation Date (the
“General Release”) and your continued compliance with the terms of this
Agreement and the Confidentiality Agreement, you will be entitled to (i)
continued payment of your Base Salary (as in effect on the Separation Date) for
a period of twelve (12) months following the Separation Date, payable in
accordance with the Company’s normal payroll practices beginning on the first
payroll date following the expiration of the revocation period under the General
Release, (ii) any unpaid Annual Bonus to which you would have become entitled
for any fiscal year of the Company that ends on or before the date of
termination had you remained employed through the payment date, payable in the
form and at the time bonuses are paid to the Company’s executive officers
generally for such year, with the actual payment date determined by the Company
in its sole discretion, and (iii) a period of twelve (12) months following the
Separation Date to exercise all of your vested (as of the Separation Date) stock
options of the Company then outstanding (but in no event beyond the normal
expiration date for such stock options). Notwithstanding the foregoing, if the
payments described in this Section 12(b) are subject to Section 409A (as defined
in Section 16) and the timing of your execution and delivery of the General
Release could affect the calendar year in which any amount of such payment is
made because the Separation Date occurred toward the end of a calendar year,
then no portion of the payments in this Section 12(b) shall be paid until the
Company’s first payroll payment date in the year following the year in which the
Separation Date occurs.

 

(c)          In the event of the termination of your employment by the Company
without Cause or your resignation for Good Reason within twelve (12) months
following a Change of Control (as defined in the Plan), all of the outstanding
unvested options subject to your Option Award and all outstanding and unvested
restricted stock units subject to your Stock Award shall immediately and
automatically vest as of the Separation Date.

 

(d)          For purposes of this Agreement, “Cause” will mean (i) the
commission of a felony or other crime involving moral turpitude or the
commission of any other act or omission involving misappropriation, dishonesty,
unethical business conduct, disloyalty, fraud or breach of fiduciary duty, (ii)
reporting to work under the influence of alcohol, (iii) the use of illegal drugs
(whether or not at the workplace) or other conduct, even if not in conjunction
with your duties hereunder, which could reasonably be expected to, or which
does, cause the Company or any of its subsidiaries material public disgrace,
disrepute or economic harm, (iv) the repeated failure to perform duties as
reasonably directed by the Board and/or the Chief Executive Officer, (v) gross
negligence or willful misconduct with respect to the Company or its affiliates
or in the performance of the your duties hereunder, (vi) obtaining any personal
profit not thoroughly disclosed to and approved by the Board in connection with
any transaction entered into by, or on behalf of, the Company, its subsidiaries
or any of their affiliates, (vii) violation or breach of any provision of the
Confidentiality Agreement or any material term of this Agreement; (viii)
material violation of any of the terms of the Company’s, its subsidiaries’ or
any of their affiliates’ rules or policies which, if curable, is not cured to
the Board’s or the Chief Executive Officer’s satisfaction within fifteen (15)
days after written notice thereof to you, or any other breach of this Agreement
or any other agreement between you and the Company or any of its subsidiaries
which, if curable, is not cured to the Board’s or the Chief Executive Officer’s
satisfaction within fifteen (15) days after written notice thereof to you or
(ix) your failure to relocate to the Los Angeles, California area by January 31,
2017 as set forth herein.

 

 Page 4 of 9 

 

 

(e)          For purposes of this Agreement, “Good Reason” shall mean (i) the
assignment to you of duties materially inconsistent with your position as set
forth in Section 1 of this Agreement, provided that any such assignment of
duties (x) shall only constitute “Good Reason” during the ninety (90) day period
following the date of such assignment (after which it shall be deemed waived by
you if prior thereto you have not exercised your right to resign for “Good
Reason”), (y) shall not constitute “Good Reason” when it is an isolated action
not taken in bad faith and that is remedied promptly after your written notice
thereof to the Company, and (z) shall not constitute “Good Reason” if you shall
have consented to the performance thereof, (ii) the Company requiring you,
without your prior consent, to be permanently based at any office located more
than thirty (30) miles from the Company’s California headquarters, excluding
travel reasonably required in the performance of your duties hereunder and
travel consistent with your activities prior to the Commencement Date or (iii)
without your prior written consent, (x) a more than 20% reduction by the Company
in your Base Salary as in effect immediately prior to such reduction while (y)
similarly-situated executive officers do not also suffer a commensurate
reduction.

 

(f)          Notwithstanding anything to the contrary in this Agreement, as a
condition precedent to any obligation of the Company to make payments to you or
accelerate the vesting of unvested equity awards pursuant to Sections 12(b),
12(c) or 13 (to the extent the amounts under Section 13 are paid in connection
with termination of employment without Cause or for Good Reason as provided in
Section 13), you shall be required to deliver to the Company a valid, executed
General Release in a form provided by the Company, and shall not revoke such
General Release prior to the expiration of any revocation rights afforded to you
by applicable law. The Company shall provide you with the General Release on or
prior to the Separation Date, and you must deliver the executed General Release
to the Company within twenty-one (21) days (or, if greater, the minimum period
required by applicable law) after the Separation Date, failing which you will
forfeit all rights to any payments or accelerated vesting described in Sections
12(b), 12(c) and/or 13, as applicable.

 

(g)          Notwithstanding anything to the contrary in this Agreement, in the
event of your breach of any of the promises, covenants or agreements contained
in the Confidentiality Agreement, the Company shall be entitled to withhold or
recover all but $1,000 of the amounts paid or payable to you pursuant to
Sections 12(b), 12(c) and/or 13 (as applicable), which remaining amount shall
constitute sufficient and adequate consideration for your promises, covenants
and agreements in the General Release. Notwithstanding the foregoing, you agree
that this Section 12(g) is not the exclusive remedy for your breach of any of
the provisions of this Agreement or the Confidentiality Agreement, and nothing
in this Section 12(g) shall prejudice the Company’s rights or available remedies
for such breach in any court of law or equity of competent jurisdiction
notwithstanding the withholding and recovery of payments contemplated hereby.

 

 Page 5 of 9 

 

 

13.         Change of Control Bonus. In the event of a Change of Control during
the Employment Period, you shall be entitled to a one-time lump-sum cash bonus
in an amount up to two (2) times your Base Salary then in effect, payable after
the earlier to occur of (i) the date that is six (6) months following the
effective date of such Change of Control if you are continuously employed by the
Company (or its successor) through such date and (ii) subject to your timely
execution and delivery, and non-revocation, of a General Release, the date of
your termination of employment by the Company (or its successor) without Cause
or by you for Good Reason; provided that, in each case, the amount of such bonus
shall be reduced dollar for dollar by any cash incentive compensation that Mr.
Severson receives in connection with such Change of Control or during the six
(6) month period thereafter, and by any cash amounts received in respect of any
equity in connection with such Change of Control or during such six (6) month
period thereafter (as calculated in accordance with this Section 13, the
“Transaction Bonus”). If you voluntarily terminate employment with the Company
prior to the payment date of your Transaction Bonus (if payable), then you shall
have no entitlement thereto, and you will forfeit the Transaction Bonus in full.

 

14.         Clawback. Notwithstanding any other provisions in this Agreement to
the contrary, any incentive-based compensation, or any other compensation, paid
to you pursuant to this Agreement or any other agreement or arrangement with the
Company or any of its subsidiaries shall be subject to such recovery or
deductions as may be required under any law, government regulation, stock
exchange listing requirement or policy adopted by the Board (as amended from
time to time) or as determined by the Board pursuant to such law, government
regulation, stock exchange listing requirement or Board policy.

 

15.         Indemnification. You will be entitled to indemnification by the
Company on terms that are the same or substantially similar to those applicable
to other similarly-situated executives of the Company pursuant to the Company’s
standard form of indemnification agreement.

 

16.         Section 409A.

 

(a)          It is intended that any amounts payable under this Agreement shall
be exempt from and avoid the imputation of any tax, penalty or interest under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations, rules and other guidance promulgated thereunder (“Section 409A”) to
the fullest extent permissible under applicable law; provided that if any such
amount is or becomes subject to the requirements of Section 409A, it is intended
that those amounts shall comply with such requirements. This Agreement shall be
construed and interpreted consistent with that intent. In furtherance of that
intent, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In no event, however, shall the Company be liable
for any tax, interest or penalty imposed on you under Section 409A or any
damages for failing to comply with Section 409A.

 

 Page 6 of 9 

 

 

(b)          If you are a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the Separation Date, notwithstanding
anything to the contrary in this Agreement, you shall not be entitled to any
payment pursuant to Section 12(b) or 13 until the earlier of (A) the date which
is six (6) months after your separation from service (within the meaning of
Section 409A) for any reason other than death, or (B) the date of your death;
provided that this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A.
Any amounts otherwise payable to you upon or in the six (6) month period
following your separation from service that are not so paid by reason of this
Section 16(b) shall be paid (without interest) as soon as practicable (and in
any event within thirty (30) days) after the date that is six (6) months after
your separation from service (provided that in the event of your death after
such separation from service but prior to payment, then such payment shall be
made as soon as practicable, and in all events within thirty (30) days, after
the date of your death).

 

(c)          Any reimbursement payment or in-kind benefit due to you pursuant to
Section 10, to the extent that such reimbursements or in-kind benefits are
taxable to you, shall be paid on or before the last day of your taxable year
following the taxable year in which the related expense was incurred. You agree
to provide prompt notice to the Company of any such expenses (and any other
documentation that the Company may reasonably require to substantiate such
expenses) in order to facilitate the Company’s timely reimbursement of the same.
Reimbursements and in-kind benefits pursuant to Section 10 are not subject to
liquidation or exchange for another benefit and the amount of such benefits that
you receive in one taxable year shall not affect the amount of such
reimbursements or benefits that you receive in any other taxable year.

 

(d)          For purposes of Section 409A, your right to receive any installment
payments hereunder shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., payment shall be made
within thirty (30) days following the date of termination), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.

 

17.         Special Change of Control Bonus Plan. You previously entered into a
Special Change of Control Bonus Plan agreement with Emerging Markets
Communications, LLC dated June 13, 2016 (a signed copy is attached hereto as
Attachment C) (the “EMC COC Bonus Plan Agreement”) pursuant to which you are to
receive $750,000 upon remaining employed by the Company for a period of six
months following July 27, 2016. The EMC COC Bonus Plan Agreement is hereby
amended such that the Company shall pay such bonus prior to December 31, 2016 if
you remain continuously employed by the Company through December 15, 2016.

 

 Page 7 of 9 

 

 

18.         Withholding Taxes. All forms of compensation referred to in this
letter agreement are subject to reduction to reflect applicable withholding and
payroll taxes and other deductions required by law.

 

19.         Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California without giving effect to any
choice of law provisions or principles thereof.

 

20.         Arbitration. Any and all claims or controversies arising out of or
relating to your employment, the termination thereof, or otherwise arising
between the parties hereto shall, in lieu of a jury or other civil trial, be
settled by final and binding arbitration before a single arbitrator in Los
Angeles, California, in accordance with then-current rules of the American
Arbitration Association applicable to employment disputes. This agreement to
arbitrate includes all claims whether arising in tort or contract and whether
arising under statute or common law including, but not limited to, any claim of
breach of contract, discrimination or harassment of any kind. The obligation to
arbitrate such claims shall continue forever, and the arbitrator shall have
jurisdiction to determine the arbitrability of any claim. The arbitrator shall
have the authority to award any and all damages otherwise recoverable in a court
of law. The arbitrator shall not have the authority to add to, subtract from or
modify any of the terms of this Agreement. Judgment on any award rendered by the
arbitrator may be entered and enforced by any court having jurisdiction thereof.
The Company shall be solely responsible for all costs of the arbitration,
provided that each party shall be responsible for paying its own costs for the
arbitration process, including attorneys’ fees, witness fees, transcript costs,
lodging and travel expenses, expert witness fees, and online research charges,
subject to the last sentence of this provision. You shall not be required to pay
any type or amount of expense if such requirement would invalidate this
agreement or would otherwise be contrary to the law as it exists at the time of
the arbitration. The prevailing party in any arbitration shall be entitled to
recover its reasonable attorney’s fees and costs. Notwithstanding the foregoing,
the parties may seek injunctive or equitable relief to enforce the terms of this
Agreement in any court of competent jurisdiction.

 

21.         Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under applicable law, such provision, as to
such jurisdiction, shall be ineffective without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

22.         Survival. Sections 12 through 28 will survive and continue in full
force in accordance with their terms notwithstanding the termination of the
Employment Period.

 

23.         Waiver. No waiver of any of any provision of this Agreement will
constitute or be deemed to constitute a waiver of any other provision of this
Agreement, nor will any such waiver constitute a continuing wavier unless
otherwise expressly provided.

 

 Page 8 of 9 

 

 

24.         Successors and Assigns. This Agreement can be assigned by the
Company and shall be binding and inure to the benefit of the Company, its
successors and assigns. No right, obligation or duty or duty of this Agreement
may be assigned by you without the prior written consent of the Company.

 

25.         Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via email, mailed
by first class mail (postage prepaid and return receipt requested) or sent by
reputable overnight courier service (charges prepaid) to the recipient at the
address below indicated or at such other address or to the attention of such
other person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via email, five days
after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

 

If to the Company:

 

Global Eagle Entertainment Inc.

4553 Glencoe Avenue, Suite 300

Los Angeles, CA 90292

Attention: Stephen Ballas, General Counsel

Email: stephen.ballas@geemedia.com

 

If to you: To the address most recently on file in the payroll records of the
Company.

 

26.         Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. You agree and acknowledge that you have read and understand this
Agreement, you are entering into it freely and voluntarily, and you have been
advised to seek counsel prior to entering into this Agreement and have had ample
opportunity to do so.

 

27.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.

 

28.         Entire Agreement. This Agreement and the Confidentiality Agreement
set forth the entire agreement and understanding between the Company and you
relating to the subject matter herein and supersedes all prior agreements with
the Company and any of its subsidiaries (including, without limitation, the
Non-Binding Term Sheet relating to your employment in this new position as well
as any employment or other agreements to which you were a party with Emerging
Markets Communications, LLC or its affiliates, which employment and other
agreements are hereby terminated), whether written or oral, that directly or
indirectly bear upon the subject matter hereof; provided, however, that your EMC
CIC Bonus Agreement shall survive in accordance with its terms. No modification
of or amendment to this Agreement, nor any waiver or any rights under this
Agreement, will be effective unless in writing signed by the party to be
charged. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.

 

* * * * *

 

 Page 9 of 9 

 

 

You may indicate your agreement with these terms and accept this offer by
signing and dating both the enclosed duplicate original of this Agreement and
the enclosed Confidentiality Agreement and returning them to the undersigned.
Your employment on the terms outlined herein is also contingent upon your
starting the new position with the Company on or before the Commencement Date.

 

  Very truly yours,       Global Eagle Entertainment Inc.       By: /s/ Zant
Chapelo       Printed Name: Zant Chapelo       Title: SVP Global Human Resources

 

I have read and accept this employment offer:

 

/s/ Tom Severson   Tom Severson  

 

Attachments

 

Attachment A: Initial Duties and Responsibilities

 

Attachment B: Employee Statement and Agreements Regarding Confidentiality,
Proprietary Information, Invention Assignment and Non-Solicitation

 

Attachment C: Special Change of Control Bonus Plan

 

Signature Page to Employment Agreement

 

  

 

 

Attachment A

 

INITIAL DUTIES AND RESPONSIBILITIES

 

·Top executive responsible for assisting in oversight of global financial
strategy and organization.

 

·Work with senior executives to establish financial and strategic goals for the
Company, and financial, capital raising and investing strategies to meet
specific business objectives and legal, regulatory and securities reporting
requirements.

 

·Responsibilities include establishing long-range financial planning and
policies and sound accounting practices and procedures and strengthening the
Company’s relationship with the financial and shareholder communities.

 

·Assists with all aspects of financial planning and reporting, including the
controller function, financial planning and analysis function, internal audit
function, financial accounting and reporting, treasury, and tax on a global
basis to ensure compliance with financial reporting standards, shareholder
requirements and regulatory requirements.

 

·Operational efforts as requested by the Chief Executive Officer, M&A
transaction execution, capital fundraising efforts including management of
banking relationships and other strategic negotiations as determined from time
to time by the Chief Executive Officer.

 

  A-1 

 

 

Attachment B

 

GLOBAL EAGLE ENTERTAINMENT INC.


EMPLOYEE STATEMENT & AGREEMENTS REGARDING

CONFIDENTIALITY, PROPRIETARY INFORMATION, INVENTION ASSIGNMENT AND
NON-SOLICITATION

 

In consideration of and as a condition of my employment with Global Eagle
Entertainment Inc. (“Global Eagle”) and my receipt of the salary and other
compensation to be paid to me by Global Eagle I, the undersigned employee, do
hereby agree to the following (this “Confidentiality Agreement”):

 

1.  PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS

Global Eagle is an electronics, communications, entertainment and services firm
engaged in the research, development, manufacturing, sale, support and provision
of electronic and communication systems, entertainment content, content
logistics and processing, and components and materials for providing mobility
broadband internet, video and voice services (the “Business”).

 

The success of Global Eagle along with its subsidiaries, affiliates, successors
and assigns (including, for the avoidance of doubt, Emerging Markets
Communications, LLC and its affiliates, the “Company Group”) depends, among
other things, upon strictly maintaining confidential and secret information
relating to its trade secrets, technology, accounting, costs, research,
development, sales, manufacturing, methods, production, testing, implementation,
marketing, financial information, financial results, products, customers,
suppliers, staffing levels, employees, shareholders, officers and other
information peculiarly within the knowledge of and relating to the Business, and
to which employees may acquire knowledge or have access to during the course of
their employment by the Company Group. All such information is hereinafter
collectively referred to as “Proprietary Information.” Proprietary Information
shall be broadly defined. It includes all information, data, trade secrets or
know-how that has or could have commercial value or other utility in the
Business or in which it contemplates engaging. Proprietary Information also
includes all information the unauthorized disclosure of which is or could be
detrimental to the interests of the Company Group, whether or not such
information is identified as confidential or proprietary information by the
Company Group.

 

Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with the Company Group or (ii) is
or becomes publicly known from another source that is under no obligation of
confidentiality to the Company Group without fault on my part. I do not know any
information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.

 

The success of the Company Group also depends upon the timely disclosure of
inventions made by the Company Group employees in the course of their employment
and, in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.

  

 Page 1 of 7 

 

 

In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows: 

 





A.           PREVIOUS EMPLOYMENT

I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former employer(s), if
any.

 

B.           PROPRIETARY INFORMATION

I shall exercise utmost diligence to protect and guard the Proprietary
Information of the Company Group. Neither during my employment by Global Eagle
nor thereafter shall I, directly or indirectly, use for myself or another, or
disclose to another, any Proprietary Information (whether acquired, learned,
obtained or developed by me alone or in conjunction with others) of the Company
Group except as such disclosure or use is (i) required in connection with my
employment with Global Eagle, (ii) consented to in writing by Global Eagle, or
(iii) legally required to be disclosed pursuant to a subpoena or court order,
and in the case of (iii), disclosure may only be made after I have informed
Global Eagle of such requirement and assisted Global Eagle in taking reasonable
steps to seek a protective order or other appropriate action. Except in
connection with the performance of my duties and responsibilities as provided
for in the Employment Agreement between the parties hereto, dated as of the date
hereto (the “Employment Agreement”) and to which this Confidentiality Agreement
is attached, I agree not to remove any materials relating to the work performed
at the Company Group without the prior written permission of the Board of
Directors or Chief Executive Officer of Global Eagle. Upon request by Global
Eagle at any time, including in the event of my termination of employment with
Global Eagle, I shall promptly deliver to Global Eagle, without retaining any
copies, notes or excerpts thereof, all memoranda, journals, notebooks, diaries,
notes, records, plats, sketches, plans, specifications, or other documents
(including documents on electronic media and all records of inventions, if any)
relating directly or indirectly to any Proprietary Information made or compiled
by or delivered or made available to or otherwise obtained by me. Each of the
foregoing obligations shall apply with respect to Proprietary Information of
customers, contractors and others with whom any member of the Company Group has
a business relationship, learned or acquired by me during the course of my
employment by the Company Group. The provisions of this section shall continue
in full force and effect after my termination of employment for whatever reason.
Notwithstanding anything herein to the contrary, nothing in this Confidentiality
Agreement shall (i) prohibit the employee from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation, or (ii) require notification to or prior approval by the
Company Group of any reporting described in clause (i).

 

 Page 2 of 7 

 

 

C.           COPYRIGHT & MASK WORKS

All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business, and which are not expressly released by Global
Eagle in writing, shall be deemed as a work for hire and shall be the sole and
exclusive property of the Company Group.

 

D.           INVENTIONS

With the exception of “EXEMPT” inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment by the Company
Group (hereinafter referred to as “Inventions”) shall be the sole and exclusive
property of the Company Group, its successors, assigns, designees, or other
legal representatives (“Company Group Representatives”) and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to the Company Group
all of my right, title and interest in such Inventions.

 

I agree to keep and maintain adequate and current written records of all
Inventions and their development that I make (solely or jointly with others)
during the period of employment. These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company
Group. The records will be available to and remain the sole property of the
Company Group at all times.

 

I shall, without further compensation or consideration, but at no expense to me:

 

(a)          Communicate to Global Eagle any facts known by me respecting the
Inventions;

 

(b)          do all lawful acts, including the execution and delivery of all
papers and proper oaths and the giving of testimony deemed necessary or
desirable by Global Eagle or the Company Group, with regard to said Inventions,
for protecting, obtaining, securing rights in, maintaining and enforcing any and
all copyrights, patents, mask work rights or other intellectual property rights
in the United States and throughout the world for said Inventions, and for
perfecting, affirming, recording and maintaining in the Company Group and
Company Group Representatives sole and exclusive right, title and interest in
and to the Inventions, and any copyrights, Patents, mask work rights or other
intellectual property rights relating thereto; and

 

 Page 3 of 7 

 

 

(c)          generally cooperate to the fullest extent in all matters pertaining
to said Inventions, original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, any and all applications,
specifications, oaths, assignments and all other instruments which Global Eagle
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to Global Eagle, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.

 

An "EXEMPT" invention is one which:

 

(a)          was developed entirely on my own time without using Company Group
equipment, supplies, facilities, or trade secret information;

 

(b)          does not relate at the time of conception or reduction to practice
of the invention to the Business, or to its actual or demonstrably anticipated
research or development; and

 

(c)          does not result from any work performed by me for the Company
Group.

 

Inventions which I consider to be "EXEMPT" but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.

 

I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If I am
unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering Inventions or
original works of authorship assigned to the Company Group as above, then I
hereby irrevocably designate and appoint Global Eagle and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters,
patents or copyright registrations thereon with the same legal force and effect
as if executed by me.

 

Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Confidentiality Agreement. If I have not attached any such
sheet, and it is not countersigned by the Company, then I acknowledge that there
are no such inventions.

 

 Page 4 of 7 

 

 

2. NON-SOLICITATION

 

I acknowledge that Global Eagle is making a substantial investment in time,
money, effort, goodwill and other resources in the business of the Company
Group, and in my continued employment with Global Eagle. I acknowledge and agree
that Global Eagle and the Company Group are entitled to protect their legitimate
business interests and investments and prevent me from using my knowledge of its
trade secrets and Proprietary Information to the detriment of the Company Group.
I also acknowledge that the nature of the business of the Company Group is such
that the on-going relationship among each member of the Company Group and their
respective employees, clients and customers is material and has a significant
effect on the ability of the Company Group to obtain business. In view of the
foregoing and in consideration of my employment by Global Eagle and as further
condition thereof, I agree as follows:

 

During the period of my employment and for twelve (12) months following the
termination thereof for any reason (the “Restricted Period”), I will not,
without Global Eagle’s prior written consent, directly or indirectly, induce,
knowingly solicit or encourage to leave the employment of any member of the
Company Group, any employee of any member of the Company Group.

 

I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect the Company Group’s legitimate business interests
and to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Confidentiality Agreement, whether
because the time limit is too long or because the restrictions contained herein
are more extensive (whether as to geographic area, scope of business or
otherwise) than is necessary to protect the business of Global Eagle, it is
expressly understood and agreed between the parties hereto that this
Confidentiality Agreement is deemed modified to the extent necessary to permit
this Confidentiality Agreement to be enforced in any such proceedings. I further
agree that if there is a breach or threatened breach of the provisions of the
non-solicitation provisions of this Section 2, Global Eagle and its subsidiaries
and affiliates shall be entitled to an injunction restraining me from such
breach or threatened breach, in addition to any other relief permitted under
applicable law or pursuant to my Employment Agreement (including, but not
limited to, the withholding or recovery of amounts paid under Section 12 or 13
of the Employment Agreement). Global Eagle will not be required to post a bond
or other security in connection with, or as a condition to, obtaining such
relief before a court of competent jurisdiction. Nothing herein shall be
construed as prohibiting Global Eagle from pursuing any other remedies, at law
or in equity, for such breach or threatened breach. I acknowledge that in the
event I breach the terms of this Confidentiality Agreement, Global Eagle will
seek an injunction to enforce the terms of this Confidentiality Agreement.

 

3. ARBITRATION

 

Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or this Confidentiality Agreement hereto shall, in lieu
of a jury or other civil trial, be settled by final and binding arbitration
before a single arbitrator in Los Angeles, California, in accordance with
then-current rules of the American Arbitration Association applicable to
employment and related disputes. This agreement to arbitrate includes all claims
whether arising in tort or contract and whether arising under statute or common
law including, but not limited to, any claim of breach of contract,
discrimination or harassment of any kind. The obligation to arbitrate such
claims shall continue forever, and the arbitrator shall have jurisdiction to
determine the arbitrability of any claim. The arbitrator shall have the
authority to award any and all damages otherwise recoverable in a court of law.
The arbitrator shall not have the authority to add to, subtract from or modify
any of the terms of this Agreement. Judgment on any award rendered by the
arbitrator may be entered and enforced by any court having jurisdiction thereof.
Global Eagle shall be solely responsible for all costs of the arbitration,
provided that each party shall be responsible for paying its own costs for the
arbitration process, including attorneys’ fees, witness fees, transcript costs,
lodging and travel expenses, expert witness fees, and online research charges,
subject to the last sentence of this provision. I shall not be required to pay
any type or amount of expense if such requirement would invalidate this
agreement or would otherwise be contrary to the law as it exists at the time of
the arbitration. The prevailing party in any arbitration shall be entitled to
recover its reasonable attorney’s fees and costs. Notwithstanding and in
addition to the foregoing, Global Eagle may seek injunctive or equitable relief
to enforce the terms of this Confidentiality Agreement in any court of competent
jurisdiction.

 

 Page 5 of 7 

 

 

4. GENERAL PROVISIONS

 

A.           This Confidentiality Agreement will be governed by the laws of the
State of California.

 

B.           Nothing contained herein shall be construed to require the
commission of any act contrary to law. Should there be any conflict between any
provisions hereof and any present or future statute, law, ordinance, regulation,
or other pronouncement having the force of law, the latter shall prevail, but
the provision of this Confidentiality Agreement affected thereby shall be
curtailed and limited only to the extent necessary to bring it within the
requirement of the law, and the remaining provisions of this Confidentiality
Agreement shall remain in full force and effect. This Confidentiality Agreement
may not be assigned by me without the prior written consent of Global Eagle.
Subject to the foregoing sentence, this Confidentiality Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of Global Eagle, its successors, and its assigns,
and may be assigned by Global Eagle and shall be binding and inure to the
benefit of Global Eagle, its successors and assigns.

 

C.           The provisions of this Confidentiality Agreement are severable, and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions or parts thereof
shall nevertheless be binding and enforceable. In the event that any provision
of this Confidentiality Agreement is deemed unenforceable, Global Eagle and I
agree that a court or an arbitrator chosen pursuant to the terms hereof shall
reform such provision to the extent necessary to cause it to be enforceable to
the maximum extent permitted by law. Global Eagle and I agree that each desires
the court or arbitrator to reform such provision, and therefore agree that the
court or arbitrator will have jurisdiction to do so and that each will abide by
the determination of the court or arbitrator.

 

 Page 6 of 7 

 

 

D.           I have had the opportunity to review this Confidentiality Agreement
at my leisure and have had the opportunity to ask questions regarding the nature
of my employment with Global Eagle I have also been advised that I would be
given the opportunity to allow my legal counsel to assist me in the review of
this Confidentiality Agreement prior to my execution of this Confidentiality
Agreement. I agree to execute any proper oath or verify any proper document
required to carry out the terms of this Confidentiality Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment with Global Eagle. I have not
entered into, and I agree I will not enter into any oral or written agreements
in conflict herewith.

 

[signature page follows]

 

 Page 7 of 7 

 

 

I have read, and I understand and agree to comply with, all terms above without
any reservation whatsoever.

 

Tom Severson           Signature:   /s/ Tom Severson   Date: August 25, 2016

 

Global Eagle Entertainment Inc.       By:    /s/ Zant Chapelo       Name: Zant
Chapelo       Title: SVP Global Human Resources  

 

  

 

 

Attachment C

  



SPECIAL CHANGE OF CONTROL BONUS PLAN

 

This SPECIAL CHANGE OF CONTROL BONUS PLAN (the “Agreement”) entered into as of
June 13 2016 (the “Agreement Date”), by and between Emerging Markets
Communications, LLC (the “Company”), a Delaware limited liability company
located at 3044 North Commerce Parkway Miramar, FL 33025 USA, and Thomas Eugene
Severson Jr. (“Participant”) residing at 3301 Ne 1st Avenue Unite #2706 Miami,
FL 33137 a key employee of the Company or a Related Company (as defined in
Section II 1.1(A) below).

 

BACKGROUND

 

1. The purpose of this Agreement is to reflect a special change of control bonus
compensation arrangements between the Company and the Participant.

 

2. As of the Agreement Date, the Company contemplates a Change of Control (from
this point forward as defined below) transaction to be closed with Global Eagle
Entertainment Inc. (“GEE”).

 

The Company and the Participant, each intending to be legally bound hereby,
agree as follows:

 

I. BONUS DESCRIPTIONS, CONDITIONS, AND AMOUNTS

 

1. The Company and Participant acknowledge and agree that the Change of Control
bonus plan described in this Agreement shall take effect upon only upon the
closing of a GEE change in control subject to the following:

 

(a) GEE Change of Control Bonus: The Participant will be eligible for a Change
of Control Bonus in the gross amount of $750,000.00 - (US Dollars seven hundred
and fifty thousand) (“GEE Change of Control Bonus”) payable upon the following
four conditions, and subject to Paragraph 1.1 (b) below:

 

1. The GEE Change of Control is closed on or before October 31st, 2016 (“Target
Closing Date”);

 

2. The Participant shall remain in the Company’s employ (or the GEE Change of
Control successor company’s employ) for a period of six months (“Transition
Period”) following the GEE Change of Control;

 

3. The Participant shall deliver to the Company, upon the conclusion of the
Transition Period, a valid, executed Release Agreement in the form attached as
Exhibit A (the “Release Agreement”); and

 

4. The GEE Change of Control Bonus shall be paid in conjunction with the first
Company payroll following the conclusion of the Transition Period.

 

 1 

 

   

This Agreement and the GEE Change of Control Bonus plan shall terminate if the
GEE Change of Control does not occur by the Target Closing Date.

 

(b) Bonus Amount Caveat The GEE Change of Control Bonus amount has been
calculated based on the GEE Change of Control transaction structure contemplated
as of the Agreement Date. The Company Board of Directors reserves the right, in
its sole discretion, to re-calculate the GEE Change of Control Bonus amount if
the GEE Change in Control transaction is closed under a different transaction
structure than contemplated as of the Agreement Date.

 

The Company will provide Participant with prior written notice of any
recalculation of the GEE Change of Control Bonus amount.

 

1.1 Payment Event Definitions and Employment Conditions The following Change of
Control definition and employment conditions shall apply to Participant’s GEE
Change of Control Bonus entitlement and eligibility under this Agreement:

 

(a)Change of Control A qualifying Change in Control under this Agreement is
defined as:

 

the consummation of any merger or consolidation of the Company with or into GEE
or a GEE affiliate, or any sale of all or substantially all of the ownership
interests or assets of the Company and its subsidiaries to GEE or a GEE
affiliate taken as a whole (other than a transaction following which the holders
of the outstanding membership interests of the Company prior to such transaction
together own a majority of the outstanding ownership interests of the surviving
or resulting corporation or business entity).

 

(b)Employment Conditions

 

(1) Change of Control Employment Status Participant must be employed by the
Company at (i) the moment of closing of the GEE Change of Control; and (ii)
during the full Transition Period as a condition for receiving payment of the
GEE Change of Control Bonus and Transition Period salary, subject to (2) below.

 

(2) Early Termination without Cause Subject to Participant’s execution and
delivery of a valid Release Agreement in accordance with this Agreement,
Participant will receive the GEE Change of Control Bonus plus the balance of
his/her Transition Period salary if Participant is terminated without Cause
during the Transition Period. The Transition Period salary shall be paid as part
of the Company’s normal payroll process during the Transition Period. The GEE
Change of Control Bonus shall be paid under this sub-section (b) in conjunction
with the first Company payroll following the conclusion of the Transition
Period. For the avoidance of doubt, this Paragraph 1.1(b)(2) provides the only
exception to the employment status requirements described in Paragraph 1.1(b)
(1) above for payment of the GEE Change of Control Bonus and the Transition
Period salary.

 

 2 

 

   

(3) Termination for Cause: Participant shall forfeit his/her entitlement to the
GEE Change of Control Bonus and Transition Period salary described in this
Agreement if the Company terminates Participant for Cause at any time before the
GEE Change of Control Bonus is paid, or during the Transition Period. The term
“Cause” means a termination of the Participant’s employment by the Company for
any of the following reasons: (i) Participant’s demonstrated negligence or
ineptitude in the performance of employment duties; (ii) Participant’s
misconduct against the Company by the Participant; (iii) indictment of the
Participant for a crime against the Company; (iv) a material violation of any
written policy or procedure of the Company including ethics guidelines adopted
from time to time by the Company Board of Directors; and/or (v) a material
violation of the Company’s confidentiality restrictions for Proprietary
Information (as defined below in Section II, Paragraph 1.3 below).

 

(4) Resignation Participant shall forfeit his/her entitlement to the GEE Change
of Control Bonus if Participant resigns from the Company at any time before the
GEE Change of Control Bonus is paid, or during the Transition Period.
Participant shall additionally forfeit his/her entitlement to Transition Period
salary if Participant resigns from the Company at any time before the GEE Change
of Control Bonus is paid, to include during the Transition Period.

 

II. RESTRICTIVE COVENANTS

 

1.1Non-competition; Non-solicitation; Non-Disparagement; Confidentiality

 

(A) Non-competition; Non-solicitation; Non-Disparagement For so long as (1)
Participant is employed by the Company or any Company, successor, predecessor,
parent, subsidiary or affiliate (individually and collectively, a “Related
Company”); and (2) as consideration for the GEE Change of Control Bonus granted
in this Agreement, the Participant shall not, directly or indirectly, for two
years after termination of employment with a Related Company, for any reason:

 

a.Become employed by, own, operate, manage, direct, invest in, or otherwise,
directly or indirectly, engage in, or be employed by any person, firm,
corporation or other entity which engages in a business similar to the "Company
Business" as that term is defined in this Agreement, worldwide; provided, that
nothing in this section will prohibit the Participant from being an owner of
less than five percent (5%) in the aggregate of any class of capital stock or
equity of any Person if such stock or equity is publicly traded and listed on
any national or regional stock exchange;

 

 3 

 

   

b.Solicit, induce or attempt to induce any employee, director, officer or
individual retained as an independent contractor of any Related Company to
terminate his or her employment or contracting relationship with such entity, or
to become an employee or independent contractor of any other Person, or hire or
cause to be hired any such director, officer, employee or independent
contractor;

 

c.Solicit, induce or attempt to induce any Customer, supplier or other business
relation of any Related Company to cease doing business with such entity or in
any way interfere with the relationship between any such Customer, supplier or
other business relation and such entity; or

 

d.Engage in any disparaging communication regarding any Related Company or the
activities, products or services of any Related Company with any Customer or
prospective Customer of any Related Company.

 

(B) Confidentiality For so long as (1) Participant is employed by the Company or
any Related Company and (2) after termination of this Agreement for any reason,
Participant shall not (i) use or disclose, directly or indirectly, the Company’s
Proprietary Information (as defined below) for his/her own personal benefit
and/or; (ii) use or disclose, directly or indirectly, the Company’s Proprietary
Information (as defined below) to compete in the Company Business with any
Related Company individually or on behalf of a competitor. This restriction
shall apply for as long as any Proprietary Information qualifies as a trade
secret under Florida law.

 

1.2 Enforcement The Participant acknowledges that the restrictions and duration
of the obligations set forth in in Section II 1.1 above are reasonable and no
broader than necessary to protect the legitimate business interests of the
Related Companies and the goodwill thereof and do not and will not impose an
unreasonable burden upon the Participant. The Company and the Participant agree
that if, at the time of enforcement of Section II 1.1 above, a court holds that
any restriction stated in any such section is unreasonable under circumstances
then existing, then the maximum period, scope or geographical area reasonable
under such circumstances will be substituted for the otherwise-applicable
period, scope or area. The Participant agrees that money damages would be an
inadequate remedy for any breach of Section II 1.1 above. Therefore, in the
event of a breach or threatened breach of Section II 1.1 above, any Related
Company, in addition to other rights and remedies existing in its favor, shall
be entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce, or prevent any
violations of, the provisions hereof (without posting a bond or other security).
The provisions of Section II 1.1 above are intended to be for the benefit of
each Related Company, each of which may enforce such provisions and each of
which (other than the Company) is an express third-party beneficiary of such
provisions and of this Agreement generally.

 

 4 

 

   

1.3 Definitions

 

“Company Business” means the business of providing satellite communications
services or MPLS/Terrestrial services or any alternative to governments,
non-governmental organizations, multinational corporations, communications
carriers and other commercial customers (including, but not limited to, in the
oil and gas, maritime, yachting, aviation, and cruise, and mining sectors) in
geographic markets where the Company offers, has or had plans to offer (and in
connection with such plans, has made a material investment or incurred material
costs and expenditures and has not formally abandoned such plans), or has
offered, such services.

 

“Customer” means any Person who: (a) purchased products or services from the
Company or any Related Company prior to or during the Participant’s period of
employment; or (b) was called upon or solicited by the Company or any Related
Company or any of their predecessors prior to or during the Participant’s period
of employment if the Participant had direct or indirect contact with such Person
as an employee of the Company or any Related Company or learned or became aware
of such Person during his employment with the Company or any Related Company.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint share company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Proprietary Information” means any Company (or Related Company) information
that qualifies as trade secrets under Florida. For the avoidance of doubt, trade
secret shall have the following meaning under this Agreement:

 

Information that (1) derives independent economic value, actual or potential,
from not being publicly available; (2) is not readily ascertainable via proper
means by third parties who would obtain economic value from its disclosure or
use; and (3) which is explicitly protected by the owner to maintain its secrecy.

 

1.4 Existing Restrictive Covenants. Nothing in this Agreement shall cancel,
amend, reduce, terminate, or otherwise supersede any prior and/or existing
restrictive covenants signed by the Participant as a condition of employment
with the Company, or as a condition of participating in a Related Company
incentive equity program.

 

III. GENERAL PROVISIONS

 

1.1 Standard of Review: The Participant’s GEE Change of Control Bonus and other
entitlements and eligibility under this Agreement shall be solely decided by the
Company and its Board of Directors, and such decision shall be final, binding
and conclusive.

 

1.2 Governing Law This Agreement shall be governed and construed in accordance
with the laws of Florida, excluding Florida’s choice-of-law principles, and all
claims relating to or arising out of this contract, or the breach thereof,
whether sounding in contract, tort or otherwise, shall likewise be governed by
the laws of Florida excluding Florida’s choice-of-law principles. Both parties
hereby agree to submit to the exclusive jurisdiction and venue of the Federal
and state courts located in Broward County, Florida. The prevailing party in any
dispute arising under, or connected to, this Agreement shall be awarded its
reasonable attorney’s fees and costs (to include those attorney’s fees and costs
incurred in all appeals) as part of its legal and/or equitable recovery. The
parties hereby waive any right to trial by jury with respect of any litigation
based on this Agreement.

 

 5 

 

   

1.3 Taxes Any bonus payment made under this Agreement is subject to withholding
of all applicable foreign, federal, state, or local withholding and payroll
taxes.

 

1.4 Assignment; Succession The Participant shall not have the right to sell,
assign, transfer, (in whole or in part), the entitlement or right to receive any
bonus package payment under this Agreement. However, bonus benefits earned in
full compliance with the terms and conditions of this Agreement shall be payable
to the Participant’s estate upon presentation of legally adequate proof of
lawful succession from the jurisdiction governing and administering
Participant’s estate

 

1.5 Entire Agreement; Other Provisions; Incorporation of Recitals; Survival of
Restrictive Covenants This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect to the subject matter of this Agreement, and embodies the
entire understanding of the parties with respect to the subject matter hereof.
However, this Agreement shall not cancel, amend, terminate, or otherwise
supersede any prior and/or existing agreements signed by the Participant as a
condition of employment with the Company or as a condition of participating in a
Related Company incentive equity program. This Agreement may not be amended,
supplemented or waived, in whole or in part, except by a written instrument
executed by all parties hereto. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original against any party whose
signature appears thereon. The rule of construction that ambiguities in a
document are construed against the draftsperson shall not apply to this
Agreement. The “Background” paragraphs above are incorporated into this
Agreement by reference. The Section II Restrictive Covenants shall survive the
termination of this Agreement for any reason.

 

1.6 Binding Agreement The terms and conditions of this Agreement shall be
binding upon the estate, heirs, beneficiaries and other representatives of the
Participant to the same extent that such terms and conditions are binding upon
the Participant.

 



 6 

 

  

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day first above written.

 

  Emerging Market Communications, LLC       By: /s/ Abel Avellen     Name:  Abel
Avellen   Title: CEO         Date: 6-13-16

 

The undersigned Participant hereby acknowledges receipt of a copy of the
foregoing SPECIAL CHANGE OF CONTROL BONUS PLAN, and having read it, hereby
signifies his/her understanding of, and his/her agreement with, its terms and
conditions. The Participant hereby accepts this SPECIAL CHANGE OF CONTROL BONUS
PLAN, in full satisfaction of any previous commitments made to him/her by the
Company with respect to the GEE Change of Control Bonus, either earned or
unearned, as of the Agreement Date.

 

/s/ Thomas Eugene Severson Jr.   June 13, 2016 Thomas Eugene Severson Jr.  
(Date)

 

 7 

 

  

Exhibit A: Release Agreement

 

RELEASE AGREEMENT

 

This Release Agreement (this “Release”) is entered into as of 6/13/2016 by and
among EMC Intermediate, LLC (the “Company”) and Thomas Euguene Severson Jr. (the
“Participant”).

 

RECITALS

 

WHEREAS, Global Eagle Entertainment, Inc. (“Buyer”) and EMC Acquisition
Holdings, LLC (“Holdings”) are party to that certain Interest Purchase Agreement
dated 09 May 2016 (the “Purchase Agreement”), pursuant to which Holdings sold to
Buyer, and Buyer purchased from Holdings, the Company;

 

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement and the Participant’s continued employment with the Company during a
transition period following the closing of the transactions contemplated by the
Purchase Agreement, Participant will receive a bonus in the gross amount of
$750,000.00 (the “GEE Change of Control Bonus”); and

 

WHEREAS, the execution and delivery of this Release by Participant is a
condition precedent to Participant’s receipt of the GEE Change of Control Bonus.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and conditions set forth herein, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the parties
hereby agree as follows:

 

1.          Release. The Participant, on behalf of himself and his Affiliates,
personal representatives of Participant’s trust or estate in the event of the
Participant’s death or disability, successors and assigns (in each case, as
applicable) (collectively, the “Releasors”), hereby forever fully and
irrevocably releases and discharges Buyer, Holdings, the Company and each of
their respective predecessors, successors, and past or present Affiliates,
stockholders, members, managers, directors, officers, employees, agents, and
other representatives (collectively, the “Released Parties”) from any and all
actions, suits, claims, demands, debts, agreements, obligations, promises,
judgments, or liabilities of any kind whatsoever in law or equity and causes of
action of every kind and nature, or otherwise (including, claims for damages,
costs, expenses, and attorneys’, brokers’ and accountants fees and expenses)
arising out of or related to events, facts, conditions or circumstances existing
or arising prior to the date hereof, which the Releasors can, shall or may have
against the Released Parties, whether known or unknown, suspected or
unsuspected, unanticipated as well as anticipated, any promise of and/or award
of bonus or other payments payable in connection with a Change of Control
described in any offer letter, employment agreement, bonus or incentive
compensation agreement, equity grant agreement, stock option agreement and Class
B Share Agreement, except for any compensation due under the GEE Change of
Control Bonus and/or the Change of Control Restructuring Bonus Plan and/or the
Key Employee Restructuring Retention Plan (as applicable), and hereby
irrevocably agrees to refrain from directly or indirectly asserting, assisting
or otherwise participating in any claim or demand or commencing (or causing to
be commenced), assisting or otherwise participating in any action or proceeding
of any kind, in any court or before any tribunal, against any Released Party
based upon any Released Claim except as required by law. As used herein,
“Affiliate” shall mean, with respect to Buyer, Holdings, the Company or
Participant, any Person controlled by Buyer, Holdings, the Company or
Participant, as applicable, as of the date hereof. Each Releasor also agrees
that, if it violates this Release by suing with respect to any Released Claim,
or otherwise making any Released Claim against, any Released Party, then such
Releasor will pay all costs and expenses of defending against the action or
proceeding incurred by such Released Party, including reasonable attorney’s
fees, expenses and costs.

 

 8 

 

   

2.          No Assignment or Transfer of Claims. The Participant hereby
represents and warrants to Holdings that no Releasor has made an assignment or
transfer of any Released Claim.

 

3.          Acknowledgements and Agreements of Releasors. In signing this
Release, each Releasor acknowledges and agrees that (a) this Release shall be
effective as a bar to all Released Claims, (b) this Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Released Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected or unanticipated Released Claims) and
those relating to any other Released Claims, and this waiver is an essential and
material term of this Release, (c) Holdings, the Company, and/or any affiliate,
subsidiary, successor, or assign of Holdings and/or the Company, would not have
paid the GEE Change of Control Bonus, without the releases and waivers contained
in this Release (including the waiver in clause (b) above), (d) if Releasor
asserts any Released Claim seeking damages against any of the Released Parties,
then this Release shall serve as a complete defense to such Released Claim, (e)
neither this Release nor the furnishing of the consideration for this Release
shall be deemed or construed to be an admission by any Released Party or
Releasor of any improper or unlawful conduct, and (f) Releasor may hereafter
discover facts different from or in addition to those now known or believed to
be true regarding the subject matter of this Release, and this Release shall
remain in full force and effect, notwithstanding the existence of any different
or additional facts.

 

4.          Further Acknowledgements and Agreements of Releasor. In connection
with signing this Release, the Participant acknowledges, understands and agrees
that the Participant has (a) carefully read and fully understands all of the
provisions of this Release, and has had the opportunity to consult with an
attorney of the Participant’s choice prior to executing this Release concerning
its meaning and application, (b) knowingly and voluntarily agrees to all of the
terms of this Release, (c) knowingly and voluntarily intends to be legally bound
by the terms of this Release, and (d) agrees that the provisions of this Release
may not be amended, waived, changed or modified except by an instrument in
writing signed by an authorized representative of Holdings, the Participant and
the Company.

 

5.          General Provisions.

 

a.           This Release sets forth the entire understanding of the parties as
to the Releasors’ release of Released Claims and supersedes all prior
agreements, arrangements and communications, whether oral or written, with
respect to that subject matter. No amendment, modification or termination of any
provision of this Release shall be effective unless signed in writing by
Holdings, the Participant and the Company. No failure or delay on the part of
Holdings, the Participant or the Company in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

 

b.           This Release may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which, taken
together, shall constitute but one and the same Release. All representations and
warranties contained herein shall survive the execution and delivery of this
Release.

 

c.           The rights and obligations of the Participant under this Release
may not be assigned to any other Person. Each of the Company and Holdings may
assign its rights and obligations hereunder to its successor by operation of law
or to an acquirer of all or substantially all of its assets. This Release shall
be binding upon, and inure to the benefit of, each of the Releasors and the
Released Parties.

 

 9 

 

  

d.           EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(d).

 

e.           All matters relating to the interpretation, construction, validity
and enforcement of this Release shall be governed by and construed in accordance
with the domestic laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than the State of Florida. Any legal suit, action or
proceeding brought by any party or any of its Affiliates arising out of or based
upon this Agreement shall only be instituted in any federal or state court in
Broward County, Florida, and each party waives any objection which it may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submits to the jurisdiction of such courts in any such suit, action or
proceeding.

 

f.            The parties hereto shall from time to time execute and deliver all
such further documents and do all acts and things as the other party may
reasonably require to effectively carry out or better evidence or perfect the
full intent and meaning of this Release.

 

g.           Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction, and this Release will be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
parties under this Release.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

 10 

 

  

IN WITNESS WHEREOF, the parties have executed this Release Agreement as of the
date first written above.

 

  PARTICIPANT       /s/ Thomas Eugene Severson Jr.   Thomas Eugene Severson Jr.
      COMPANY:       EMC INTERMEDIATE, LLC       By: /s/ Abel Avellen      
Name:     Title:

 

Personal & Confidential

Page 11 of 11

Initials: _____ / _____

 